776 N.E.2d 237 (2002)
267 Ill. Dec. 100
acie C. CLARK, etc., respondent,
v.
TAP PHARMACEUTICAL PRODUCTS, INC., et al., petitioners.
No. 94522.
Supreme Court of Illinois.
October 2, 2002.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, given the unique facts and circumstances of this case and the equitable considerations inherent therein, the Appellate Court, Fifth District, is directed to vacate its opinion in Clark v. TAP Pharmaceutical Products, Inc., 331 Ill.App.3d 628, 265 Ill. Dec. 233, 772 N.E.2d 271 (2002), dismissing the petition for leave to appeal. The appellate court is directed to consider defendants' joint petition for leave to appeal pursuant to Rule 306(a)(2) on the merits.
RARICK, J., took no part.